internal_revenue_service number release date index number ------------------------------ ----------------------------------------------- ---------------------------------------- ---------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-105048-14 date september x ----------------------------------------------------- ----------------------------------------- agreement a ---------------------------------------- agreement b ------------------------------------------ agreement c -------------------------------------------- agreement d ------------------------------------------------ state -------------- dear ------------------ this letter responds to your letter dated date and supplemental information submitted on behalf of x requesting a ruling that income derived from the services provided under the agreements described below constitutes qualifying_income within the meaning of sec_7704 of the internal_revenue_code facts according to the information submitted and representations made x is a limited_partnership organized under the laws of state x and its affiliates explore for develop produce and sell crude_oil and natural_gas and market various products derived from processing and refining oil and natural_gas x is contemplating an initial_public_offering plr-105048-14 ipo of limited_partner interests after the ipo x represents that it would be a publicly_traded_partnership within the meaning of sec_7704 x will own certain oil_and_gas gathering systems subsystems and short-haul lines gathering systems a gas processing and fractionation plant the gas plant a truck loading and unloading terminal and rail terminal the terminals and rail tank cars designed to haul crude_oil x will earn income using this equipment under the agreements described below under agreement a x will gather crude_oil in the field and transport it to a place where it can be treated and sold specifically x will provide services including receiving crude_oil at or near the wellhead gathering services redelivery of oil at terminals or other locations and metering services under agreement a x will maintain repair and when necessary replace components of the oil gathering systems perform inspections and otherwise monitor the equipment in service schedule flow and optimize pump deployment on the gathering lines and obtain permits and satisfy regulatory and legal requirements necessary to operate the oil gathering systems and make operational and strategic decisions related to x’s oil gathering systems under agreement b x will gather raw untreated natural_gas in the field and transport it to a place where it can be further processed and treated specifically x will provide services including the receiving of natural_gas at or near the wellhead gathering and compression services gas lift services redelivery of the gas at a gas plant or another location and metering services under agreement b x will maintain repair and when necessary replace components of the natural_gas gathering systems perform inspections and otherwise monitor the equipment in service schedule flow and optimize compression on the gathering lines and determine when flaring is necessary obtain permits and otherwise satisfy regulatory and legal requirements necessary to operate the natural_gas gathering systems and make operational and strategic decisions related to x’s gas gathering systems under agreement c x will provide services including treating raw gas which removes sulfur and other impurities demethanizing and ethane extraction which separates methane and ethane from the heavier hydrocarbon compounds and from each other and fractionation which separates the heavier compounds into ngls such as butane propane and natural_gas x will also deliver methane into interstate pipelines and deliver ngls to interstate pipelines and a rail terminal so that the ngls can be loaded onto rail tank cars to be shipped to market trading hubs or terminals under agreement c x will maintain repair and when necessary replace components of the gas plant perform inspections and otherwise monitor the equipment in service accept or reject interruptible volumes flowing through gathering systems tied into the gas plant determine when diversion of volumes to other third-party systems or gas flaring at the gas plant is necessary schedule gas deliveries store ngls and obtain permits and otherwise satisfy regulatory and other legal requirements necessary plr-105048-14 to operate the gas plant and make operational and strategic decisions related to the gas plant under agreement d x will terminal and transport crude_oil and natural_gas liquids ngls for a per-barrel fee x will provide services including receiving crude_oil from pipeline gathering systems unloading trucks storing crude_oil in storage tanks loading crude_oil and ngls onto railcars storing propane in an underground storage cavern and delivering crude_oil through pipelines x will maintain repair and when necessary replace equipment at the terminals perform inspections and otherwise monitor the equipment in service load crude_oil and ngls into rail tank cars schedule arrivals departures and unloading store crude_oil and ngls at the terminals and make operational and strategic decisions related to x’s terminals under agreement d or another agreement x will provide long-haul rail transportation services for crude_oil delivery specifically x will schedule the use of its railcars store rail tank cars inspect maintain clean repair or replace components of the railcars to ensure proper functioning obtain permits and otherwise satisfy regulatory and legal requirements necessary to operate the rail tank cars and make operational and strategic decisions related to the rail tank cars and rail transportation services law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that for the purposes of sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the plr-105048-14 marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber conclusion based solely on the facts submitted and the representations made we conclude that the income derived by x from the agreements described above is qualifying_income within the meaning of sec_7704 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year the ruling is directed only to the taxpayer who requested it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representatives sincerely david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
